On petition for rehearing it is contended that this Court overlooked or failed to give consideration to the testimony of the witness, "Mrs. Lee Lange," second wife of the deceased F.A. Lange, Sr., about the purpose or reason for the organization of the Gulf Securities Holding Corporation; likewise to the Last Will of the late Fred A. Lange, Sr., which was dated January 16, 1931. It is true that the record discloses that in a conversation by Fred A. Lange, Sr., and one of his friends at that time being around Milwaukee, it was developed that the Gulf Securities Holding Corporation was a family organization and created for the purpose of: (a) depriving the Federal Government of money due it under the law for inheritance taxes; (b) prevent the high and unnecessary costs of probation fees; (c) likewise to hold down costs of dower rights, of the several wives of the late Fred A. Lange, Sr.
Reviewing this part of the testimony with other parts of the record, it appears that these statements at the most were "conversation" largely between these old friends, as it fails to harmonize with the general weight of all the testimony appearing in the record. We gave consideration to the instrument dated January 16, 1931, but this instrument in no manner affects the dower interest of the plaintiff here. She married deceased on January 25, 1935, and she is not in a position to be heard. *Page 458 
It is next suggested that Fred A. Lange, Sr., signed checks on the Gulf Securities Holding Corporation for all his personal expenses and others, inclusive of an alimony settlement with Jane Bell Lange, wife number three, and that the total amount of these expenses or checks drawn by Fred A. Lange, Sr., from date of the organization to the date of his death as approximately $119,000.00. It cannot be overlooked that the steel companies of the deceased were each having financial troubles in 1932, when the Milwaukee bank called the loan that Fred A. Lange, Sr., had with it and an effort was being made to refinance it. The original agreement was that deceased was to have a salary from the business whereby his personal expenses were to be paid, but the depression and financial difficulties of the business no doubt changed the agreement. He was having litigation with the Federal Government over his income taxes and a bonding company had filed suit. The record fails to show that either of his sons objected to these expenditures by the deceased, but that it was their desire that the deceased in his last days enjoy the fruit of his labor on the theory that his last days and years should be his happiest.
We have given consideration to the financial difficulties of his son, W.W. Lange, at a time when the depression was being felt. The latter, while of some importance, is at the most a letter from a son to his father for a little financial assistance.
It is next contended that the plaintiff, as a matter of law, is entitled to dower in the equitable ownership of the deceased in the stock of the Gulf Securities Holding Corporation. In this connection we revert to the 13th day of September, 1929, when Fred A. Lange, Sr., at Milwaukee, wrote out the certificates and delivered the same to each of his sons. The testimony of J.U. Lademan is convincing on this subject and each member of the family subsequently *Page 459 
recognized the agreement. We are unable to agree with counsel for petitioner that this was a sham transaction. The conduct of the different members of the family, except the plaintiff, was in continuous accord with the transaction as a bona fide gift.
We have carefully reexamined the record here in light of the petition for a rehearing, the briefs of the parties have been considered, and the authorities have been read or studied, and it appears that there is no error of fact or law appearing in the original opinion. Careful consideration has been given to each point raised and we believe substantial justice requires that the original opinion entered should be the law of this case. The petition for rehearing is denied.
WHITFIELD, BROWN, BUFORD and CHAPMAN, J.J., concur.